Citation Nr: 0507752	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-14 355	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2001 for the grant of service connection for a right hip 
disorder.

2.  Entitlement to an effective date earlier than August 1, 
2001for the grant of service connection for a left hip 
disorder.

3.  Entitlement to an increased disability rating for 
erectile dysfunction, currently evaluated as noncompensably 
disabling.  

4.  Entitlement to special monthly compensation for aid and 
attendance/housebound status.  

5.  Entitlement to special monthly compensation for loss of 
use of a creative organ.  

6.  Entitlement to service connection for an eye disorder, 
claimed as secondary to a service-connected low back 
disorder.

7.  Entitlement to service connection for a bowel disorder, 
claimed as secondary to a service-connected low back 
disorder.

8.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied and final claim 
of entitlement to service connection for a right elbow 
disorder.

9.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to a service-connected low back 
disorder.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to an increased disability rating for a 
service-connected low back disorder, currently evaluated as 
40 percent disabling.

12.  Entitlement to service connection for spina bifida.

13.  Entitlement to an increased disability rating for a 
service-connected right hip disorder, currently evaluated as 
10 percent disabling.

14.  Entitlement to an increased disability rating for a 
service-connected left hip disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (the RO).  

Procedural history

The veteran served on active duty from January 1979 to April 
1987. 

The veteran was granted service connection for a bilateral 
hip disorder in a November 2002 rating decision, at which 
time a 10 percent disability was assigned for each hip, 
effective from August 1, 2001.  In December 2002, the veteran 
disagreed with the effective date assigned.  His appeal was 
perfected with the timely receipt of his substantive appeal 
(VA Form 9) in April 2003.

In August 2003, the veteran was granted service connection 
for erectile dysfunction, at which time a noncompensable 
disability rating was assigned.  In the August 2003 rating 
decision, the RO also denied claims of entitlement to special 
monthly compensation, denied a claim of entitlement to 
service connection for bowel disorder, and declined to reopen 
a previously denied claim of entitlement to service 
connection for a right elbow disorder.  In November 2003, the 
veteran disagreed as to those issues, and his appeal was 
perfected with the timely receipt of a VA Form 9 in February 
2004.

The veteran testified at a hearing which was conducted before 
the undersigned Veterans law judge in December 2004.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Issue not on appeal

The Board notes that the RO denied a claim of entitlement to 
automobile adaptive equipment in rating decisions dated in 
April 1999, November 2000, and December 2000.  The veteran 
disagreed with the December 2000 denial, but did not perfect 
an appeal after a statement of the case (SOC) was sent to him 
in July 2001.  Since that time, the veteran has repeatedly 
referred to this issue in written submissions.  
The RO apparently interpreted a January 2003 communication 
from the veteran as an attempt to reopen the claim, and sent 
the veteran a letter in August 2003, which specifically 
addressed the requirements for such a claim.  However, it 
does not appear that the RO subsequently adjudicated the 
claim of entitlement under 38 C.F.R. § 3.808 for automobile 
adaptive equipment.  Accordingly, that issue is not before 
the Board on appeal and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran was separated from service on April 28, 1987.  
An unadjudicated claim of entitlement to service connection 
for a bilateral hip disorder was received in May 1987.  

2.  The veteran has an erectile dysfunction that is 
objectively described as moderate in degree.

3.  The competent and probative evidence of record 
demonstrates that the veteran is not in the need of regular 
aid and attendance by reason of disability, nor is he 
housebound.

4.  The competent and probative evidence of record 
demonstrates that the veteran has not lost the use of a 
creative organ.

5.  Competent medical evidence does not indicate that the 
veteran has a current disorder of the eyes.

6.  Competent medical evidence does not indicate that the 
veteran currently has a bowel disorder.  

7.  In a November 1989 decision, the Board denied service 
connection for a right elbow disorder.  The evidence 
associated with the veteran's claims folder subsequent to the 
November 1989 decision does not relate to an unestablished 
fact necessary to substantiate the claim; it is cumulative 
and redundant of evidence already of record; and it does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of April 29, 1987 for 
the grant of service connection for a right hip disorder is 
established.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) (2004).

2.  Entitlement to an effective date April 29, 1987 for the 
grant of service connection for a left hip disorder is 
established.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) (2004).

3.  The criteria for a 20 percent disability rating for 
erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).

4.  The need for special monthly compensation for regular aid 
and attendance, or at the housebound rate, has not been 
established.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2004).

5.  The need for special monthly compensation based on loss 
of use of a creative organ is not established.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2004).

6.  An eye disorder is not proximately due to or the result 
of the veteran's low back disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2004).

7.  A bowel disorder is not proximately due to or the result 
of the veteran's low back disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2004).

8.  The Board's November 1989 decision denying service 
connection for a right elbow disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

9.  Since the Board's November 1989 decision, new and 
material evidence has not been received, and so the veteran's 
claim of entitlement to service connection for a right elbow 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders of 
the eyes and bowel.  He is also seeking entitlement to 
special monthly compensation for aid and attendance, at the 
housebound rate, and for loss of use of a creative organ.  In 
addition, he seeks to reopen a claim of entitlement to 
service connection for a right elbow disorder; he seeks an 
increased disability rating for his service-connected 
erectile dysfunction; and, he is seeking earlier effective 
dates for the grant of service connection for right and left 
hip disorders.  

As noted elsewhere in this decision, various other claims on 
appeal are being remanded for additional evidentiary and 
procedural development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

[The following standard applies to all issues currently on 
appeal, with the exception of the veteran's request to reopen 
the previously-denied right elbow claim.  The standard of 
review with respect to claims involving the receipt of new 
and material evidence will be discussed below in connection 
with that issue.]  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by communications from the RO, including rating 
decisions, SOCs, and supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence or new and material evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  More significantly, 
letters were sent to the veteran in November 2001, April 
2002, May 2003, July 2003 and August 2003, which were 
specifically intended to address the requirements of the 
VCAA.  Those letters explained in detail the elements that 
must be established in order to grant the benefits claimed, 
they enumerated the evidence already received, and they 
described the evidence still needed to establish those 
elements.  

The November 2001 and April 2002 letters addressed the 
veteran's claims of entitlement to service connection for 
right and left hip disorders and an eye disorder.  While 
those letters did not specifically address the earlier 
effective date claims, the Board notes that VA's General 
Counsel has determined that, if in response to notice of its 
decision on a claim for which VA has already given VCAA 
notice, VA receives a notice of disagreement that raises a 
new issue, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The May 2003 letter addressed the veteran's claim of 
entitlement to service connection for impotence, from which 
his current increased rating appeal originated, and the claim 
of entitlement to service connection for a bowel disorder.  
That letter also addressed the claim of entitlement to 
service connection for hemorrhoids, and the claim of 
entitlement to special monthly compensation, as did the 
August 2003 letter.  The July 2003 letter addressed the issue 
of whether new and material evidence has been received to 
reopen the claim of entitlement to a right elbow disorder.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2001 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies.  You must 
give us enough information about these records so that we can 
request them from the person or agency who has them[...] We 
will also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  With some variation in language, 
the other letters provided essentially the same information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2001 letter told the veteran to "Complete, sign 
and return the enclosed VA Form 21-4142, "Authorization for 
Release of Information."  Use a separate form for each doctor 
or hospital where you were treated."  Again, with some 
variation in language, the other letters provided the same 
information, essentially informing the veteran that the RO 
would assist him in obtaining medical records that were 
properly identified by him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the November 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

The Board finds that November 2001, April 2002, May 2003, 
July 2003 and August 2003 letters properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letters 
requested responses ranging from 30 to 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
The one year period has since elapsed.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran stated in February 2002 that he 
received all of his medical care with respect to these issues 
at the VA Medical Center in Charleston, S.C.  The RO obtained 
the veteran's VA outpatient treatment reports.  The RO also 
obtained the veteran's service medical records.  The veteran 
has submitted private medical records on several occasions, 
but has not pointed to the existence of other pertinent 
private records.  

The veteran was afforded VA examinations in September 1992,  
November 1995, October 1997, March 2002, September 2002, July 
2003, and August 2003.  There is no indication that there 
exists any evidence that has a bearing on this case that has 
not been obtained.  

In a June 2003 reply to the May 2003 VCAA notice letter, the 
veteran responded that all of his records had been submitted 
to the regional office, and that pertinent records were 
either in the service medical records or VA treatment 
records.  
The Board concludes that all relevant data have been obtained 
for determining the merits of the veteran's claims and that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating his claims. See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board notes that a medical opinion has not been obtained 
as to the issues of whether the veteran has a current eye 
disorder or bowel disorder that is related to his service-
connected low back disorder.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, as discussed below, the competent medical evidence 
does not show that an eye or bowel disability currently 
exists.  In such a situation, a nexus opinion is not 
necessary to reach a decision on the claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  In December 2004, he presented personal 
testimony before the undersigned Veterans Law Judge at a 
personal hearing in Washington, D.C.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an effective date for the grant of service 
connection for a right hip disorder earlier than August 1, 
2001.

2.  Entitlement to an effective date for the grant of service 
connection for a left hip disorder earlier than August 1, 
2001.

The veteran seeks an earlier effective date for the grant of 
service connection for his right and left hip disorders.  He 
essentially contends that service connection should be made 
effective from April 28, 1987, the date of his separation 
from military service.  

As these issues involve a similar factual background and 
applicable law, the Board will address them in a common 
discussion below.

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

For service connection claims, the effective date is the day 
after separation from service or the date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

Factual background

The veteran submitted a claim (VA Form 21-526), received by 
the RO in May 1987, in which he specified that he was seeking 
service connection for a "Hip/Back Injury."  

The veteran underwent a VA examination in August 1987.  The 
examiner found the veteran's left hip to be nontender with 
range of abduction to 45 degrees, and range of flexion to 120 
degrees.  X-rays were normal, with a questionable abnormal 
right SI joint.  The diagnosis was left hip strain.

In a November 1987 rating decision, the RO addressed the 
claim as involving "SC for back and left hip condition."  
The RO listed the findings of the November 1987 examiner.  
The RO granted service connection for a "Lumbosacral 
strain."  However, the RO did not reach or express any 
conclusion as to a hip disorder.  In its listing of service-
connected and non service-connected disabilities at the end 
of the decision, a hip disorder was not listed under either 
section.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for right and left hip 
disorders.  In a November 2002 rating decision, the RO 
granted service connection for right and left hip disorders 
and assigned a 
10 percent disability rating for each, effective from August 
1, 2001.  
In December 2002, the veteran disagreed with the November 
2002 rating decision, specifically requesting an effective 
date of April 28, 1987.  

Analysis

As set out in the regulations above, in determining the 
appropriate effective date for the grant of service 
connection for the veteran's bilateral hip disorders, the 
Board must first determine the date that the claim was 
received.  The Board can then proceed to determine the proper 
effective date based on the date of claim.  

Date of claim

The veteran clearly filed a claim for an unspecified hip 
disorder in May 1987, within one year after leaving military 
service.  He was examined in August 1987 for complaints 
relating to his hips.  And, the RO at least nominally 
addressed a claim for a hip disorder in the November 1987 
rating decision.  However, the RO did not in fact reach or 
express a decision as to whether service connection was 
warranted for a hip disorder.  [It is likely that the RO 
considered the hip complaints as part of the back disorder 
also claimed at that time; however, it did not specifically 
so find in the November 1987 decision.]

Because the RO did not express its conclusion as to whether a 
hip disorder was service connected in the November 1987 
rating decision, either alone or in conjunction with a back 
disorder, the Board finds that it did not reach a decision on 
the matter.  Accordingly, the Board finds that the May 1987 
claim remained open and unadjudicated at the time the 
November 2002 rating decision was issued; and it is therefore 
considered the date of claim.  

Effective date

In the November 2002 notice of disagreement, the veteran 
requested that service connection for his bilateral hip 
disorders be made effective from April 28, 1987, the date of 
separation from service.  However, VA regulations provide 
that, if the claim is received within one year of separation 
from service, the effective date is the day after separation 
from service or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2004).  Since the May 1987 claim was received 
within a year of separation from service, April 29, 1987, the 
day following separation is the appropriate effective date.  
To this extent, the veteran's claim is granted.

3.  Entitlement to an increased disability rating for 
erectile dysfunction, currently evaluated as noncompensably 
disabling.

The veteran is seeking an increase in the noncompensable 
disability rating currently assigned his erectile 
dysfunction.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Specific schedular criteria

Diagnostic Code 7522 [penis, deformity with loss of erectile 
power] provides a 20 percent disability rating.  

See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Analysis

The veteran's service-connected erectile dysfunction is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

In this case, the veteran has been diagnosed with erectile 
dysfunction and impotence.  While no diagnostic code 
specifically addresses the diagnoses of "erectile 
dysfunction" or "impotence," Diagnostic Code 7522 does 
address loss of erectile power, which is precisely the 
symptomatology described by the veteran.  The Board can 
identify no diagnostic code that is as appropriate as 
Diagnostic Code 7522 and the veteran has not requested that 
another code be used.  Accordingly, the Board will now 
proceed to apply it.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 20 
percent rating.  

Diagnostic Code 7522 provides a single 20 percent rating 
where the evidence approximates deformity of the penis with 
loss of erectile power.  Here, the veteran has acknowledged 
that he is able to produce an erection.  Thus, erectile power 
is not entirely lost.  However, he has consistently reported 
in medical evaluations that the pain he experiences in his 
back during sexual intercourse causes him to lose his 
erection prematurely.  This account is corroborated by 
letters submitted by a female friend of the veteran.  The 
August 2003 VA genitourinary examiner supported the veteran's 
contention by diagnosing an erectile dysfunction, described 
as moderate in severity.  He further stated "I believe that 
the major inciting reason for his difficulty maintaining 
erections, by his history, is that he has significant pain 
during the act of intercourse and is unable to maintain 
erections because of this."  

A July 2003 neurological examiner diagnosed a "relative 
erectile dysfunction".  He also stated his medical opinion 
that the erectile dysfunction was not related to the 
veteran's back disorder.  However, the neurological examiner 
reported the same symptoms of incomplete or short-lived 
erections as reported by the genitourinary examiner.  

In any event, whatever the cause of the veteran's erectile 
dysfunction, service connection has been granted for it.  The 
two VA examiners are in agreement that it exists.
 
The provisions of Diagnostic Code 7522 specify "loss" of 
erectile power.  They do not specify whether such loss 
contemplates partial loss, or whether such loss must be 
complete in order to satisfy this criterion.  As the 
regulation is somewhat ambiguous on this question, and as the 
veteran is being rated by analogy to this code, based on an 
unlisted condition, the Board must consider the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[rating criteria that are ambiguous are to be considered 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating].  The Board 
has also considered the provisions of 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004); and Gilbert, 1 Vet. 
App. 49, 53 (1990), as applied above, the benefit of the 
doubt must be given to the veteran.  

In short, the Board believes that the impairment of erectile 
function which has been described by the veteran and which 
has been corroborated by lay and medical evidence is 
contemplated by the reference in Diagnostic Code 7522 to loss 
of erectile power.  

Therefore, as the veteran is currently service-connected for 
an erectile dysfunction, and as the most recent medical 
evidence show that he suffers an erectile dysfunction that is 
moderate in severity, the Board finds that the type and 
degree of symptomatology contemplated by the criteria 
enumerated under Diagnostic Code 7522 have been approximated.  
A 20 percent rating is warranted.  See 38 C.F.R. § 4.7 
(2004).

The Board notes that a rating higher than 20 percent is not 
available under Diagnostic Code 7522.  

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
erectile dysfunction has not changed appreciably during the 
appeal period, from July 2002 to present.  A 20 percent 
rating is appropriate for the entire period.  

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated or presented evidence 
to support the premise that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating is in order, he may raise this with 
the RO.

Conclusion

In summary, for the reasons and bases stated above, the Board 
concludes that a 20 percent disability rating is warranted 
for the veteran's service-connected erectile dysfunction.  
The appeal is allowed as to this issue.    

Entitlement to special monthly compensation

The veteran is seeking entitlement to a special monthly 
compensation on three distinct bases.  He contends that he is 
in need of regular aid and attendance, that he is housebound, 
and that he has suffered loss of use of a creative organ.  

Special Monthly Compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.  

4.  Entitlement to special monthly compensation for aid and 
attendance, or at the housebound rate

The veteran seeks entitlement to special monthly compensation 
for aid and attendance, and at the housebound rate.  While 
these may be considered separate claims, the RO has 
adjudicated them together due to similar evidence and 
contentions, and the Board can identify no compelling reason 
to separate them.  

The veteran essentially contends that his service-connected 
disabilities render him housebound and unable to care for 
himself.

Relevant Law and Regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2004).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2004).

Analysis

The Board notes initially that, for the purpose of meeting 
the first criterion for SMC at the housebound rate, ratings 
of 100 percent may be based on individual unemployability.  
However, if the requirement for the 100 percent rating is met 
by a TDIU rating, there can logically be no separate 60 
percent disability, as all service-connected disabilities are 
considered in assigning a TDIU rating.  In this case, any 
award of SMC at the housebound rate would have to be based on 
the TDIU rating and a determination that the veteran is 
permanently housebound due to his service-connected 
disability or disabilities.

For reasons discussed in the paragraph immediately following, 
while the medical and other evidence clearly shows that the 
veteran is disabled, it does not establish that the veteran 
is housebound or that he is confined to his home or the 
immediate premises.  Nor does the evidence establish that the 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable for purposes of aid 
and attendance.  Moreover, the evidence does not establish 
that the veteran requires adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; that he is 
unable to feed himself through loss of coordination of upper 
extremities or through extreme weakness; or that he is unable 
to attend to the wants of nature.  The veteran is not shown 
to have such physical or mental incapacity as to require care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  And 
there is no evidence that the veteran is bedridden.  

Competent medical evidence shows that in November 1995, the 
veteran was noted on VA examination to ambulate with a cane.  
He lived by himself and was independent.  He even drove 
himself to the VA for his examination.  On examination in 
July 2003, he was also found to have a normal gait, and to 
get into and out of a chair and on and off the examination 
table without apparent difficulty.  While in the chair, he 
bent forward multiple times to retrieve records and letters 
from a suitcase, without any apparent pain or discomfort.  

The Board notes that the veteran testified at a VA Central 
Office hearing in December 2004.  The veteran stated that he 
traveled to Washington from his home in South Carolina by 
himself by train.  The veteran was observed by the 
undersigned Veteran's Law Judge as clean and presentable, 
independently ambulatory, unaccompanied by any aide, and in 
no obvious need of assistance.  While the Board may not base 
a decision on its own unsubstantiated medical conclusions, 
observation of such things as the veteran's lack of need for 
any assistance at a hearing hundreds of miles from his 
domicile is appropriate in the context of whether or not he 
is helpless and in need of assistance.    

In essence, the evidence in favor of the veteran's claim 
comes down to his own statements, which starkly contrast to 
the objective medical evidence and with the veteran's own 
presentation at his personal hearing.  

In evaluating the veteran's statements, the Board is 
cognizant of a pattern of apparent exaggeration of 
symptomatology as noted by medical examiners.  The November 
1995 VA examiner noted that the veteran had inappropriate 
signs of pain with simple examination maneuvers.  He had 
actively limited motion of his cervical and lumbar spines, 
though he maintained excellent passive motion of both.  On 
examination in July 2003, as noted above, the veteran was 
observed to have a normal gait, and to move about without 
apparent difficulty.  However, when asked to demonstrate his 
range of motion, he complained that he could not move at all 
and demonstrated absolutely zero flexion, extension and lateral 
bending in each direction.  The examiner found that these two 
observations were totally inconsistent and suggested symptom 
exaggeration.  The examiner noted that the examination was 
"complicated by overt signs of symptom exaggeration".

The Board considers it significant that the record now contains 
multiple accounts of attempts by the veteran to exaggerate or 
manipulate the medical evidence.  These accounts are provided 
by medical professionals who are presumed competent, not only 
in their evaluation of the veteran's medical condition, but in 
their ability to detect inconsistencies in the veteran's 
complaints and his objective symptomatology that might indicate 
exaggeration.  Therefore, where, as here, the veteran's account 
of his symptomatology in connection with his claim for monetary 
benefits from the government conflicts with the competent 
medical evidence, the Board accords the veteran's statements 
little weight of probative value.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  

The competent medical and other evidence of record clearly show 
that the veteran is neither housebound nor in need of aid and 
attendance within the meaning of the regulations.  
Accordingly, the Board finds that entitlement to special 
monthly compensation for regular aid and attendance and at 
the housebound rate is not established.

5.  Entitlement to special monthly compensation for loss of 
use of a creative organ

The veteran seeks entitlement to special monthly compensation 
due to loss of use of a creative organ.  He essentially 
contends that his erectile dysfunction is the equivalent of 
loss of use of a creative organ.



Relevant Law and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(a) (2004).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i) (2004).

Analysis

The Board notes that some confusion was expressed during  the 
December 2004 hearing as to whether this benefit had already 
been granted.  After a review of the record, the Board has 
determined that entitlement to special monthly compensation 
for loss of use of a creative organ was denied in August 
2003, and there is no indication that it has ever been 
granted at any other time.  Accordingly, the Board will 
proceed to a decision on the merits.  

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid.  See VAOGCPREC 2-
2000.

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. 
§ 3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  The veteran was noted to 
have normal testicles on examination in August 2003 and 
October 1997.  The October 1997 examination further shows 
that the veteran is able to reach orgasm and ejaculate 
normally.  

The veteran does not in fact contend that any of the 
enumerated conditions are met.  His contention is that the 
pain from his service-connected back injury makes it 
difficult and painful to engage in sexual intercourse and 
often causes him to loose his erection.  While as discussed 
above the Board believes that such symptomatology satisfies 
or approximates the criteria under Diagnostic Code 7522 for 
loss of erectile power, it does not satisfy the specific and 
unambiguous requirements for special monthly compensation.  

When terms of regulation are unambiguous, "no further inquiry 
is usually required".  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002), citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  Accordingly, the appeal is denied.    

6.  Entitlement to service connection for an eye disorder, 
claimed as secondary to a low back disorder.


The veteran seeks service connection for an eye disorder.  
During his December 2004 hearing, he stated that, although he 
suffered an injury to the left eye in service, this was not 
the basis of his claim; rather, he was seeking service 
connection for a bilateral eye disorder solely on the basis 
that it resulted from his service-connected low back 
disorder.  Accordingly, the Board's discussion will focus on 
the veteran's claim of entitlement to service connection on a 
secondary basis.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2004); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran has been service-connected for a low back 
disorder.  Wallin element (2) has been met.  

However, the evidence does not establish that the veteran 
currently has a diagnosed disability of the eyes.  The 
veteran has pointed to no such medical evidence, and the 
Board has not identified any.  The veteran first claimed 
entitlement to service connection for an eye disability in 
March 2002, simply stating, "I have [a] problem with my 
eyes."  At his December 2004 hearing, the veteran described 
his symptomatology as pain that comes and goes.  However, he 
pointed to no medical evidence to support a current diagnosis 
related to the eyes.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran has repeatedly asserted that he has an eye 
disorder which is related to service-connected ankylosing 
spondylitis.  However, it is now well established that as a 
lay person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as establishing a medical diagnosis or commenting on the 
etiology of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].    

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) [service connection may not 
be granted unless a current disability exists].  The lack of 
medical evidence of a current eye disability is dispositive.  
Accordingly, as there is no current disability a 
preponderance of the evidence is against the claim.  The 
appeal is therefore denied.  



7.  Entitlement to service connection for a bowel disorder, 
claimed as secondary to the veteran's low back disorder.

The veteran is seeking service connection on a secondary 
basis for a disorder of the lower bowel.  In his December 
2004 hearing, he contended that the claimed bowel disorder 
was related to his service-connected back disorder.  

Analysis

The Board's analysis of this issue essentially mirrors that 
provided above with respect to the claimed eye disability, 
above.  The veteran has been service-connected for a low back 
disorder.  Wallin element (2) is therefore met.  However, the 
medical evidence does not establish that the veteran 
currently has a diagnosed disability of the lower bowel.  

The veteran first claimed entitlement to a bowel disorder in 
July 2002, simply listing, "fecal leaking."  However, 
during a September 1992 VA examination, the veteran denied 
fecal leakage, and the examination was pertinently normal, 
except for a notation of possible internal hemorrhoids.  The 
July 2003 examiner noted the veteran's complaint of 
constipation, which is hardly the same as "fecal leaking"; 
in any event, however, the veteran refused to allow a rectal 
examination.  

After a careful review of the medical evidence of record, the 
Board can identify no competent diagnosis of a bowel 
disorder.  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau, Gilpin, and Brammer, all supra; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of 
an identified bowel disability, service connection may not be 
granted.  

The Board notes for the sake of a complete discussion that, 
even if it were to assume that a bowel disorder currently 
exists, there is no competent medical evidence that purports 
to relate such a disorder to the veteran's ankylosing 
spondylitis or any other service-connected disorder.  Indeed, 
the July 2003 examiner specifically stated that the veteran's 
complaints were not considered secondary to his lumbar spine 
condition.  

The veteran's testimony and other statements have been 
considered.  As discussed above, the veteran's lay 
speculation that he has a bowel disorder, much less that the 
purported bowel disorder is related to his service-connected 
back disorder, is not competent medical evidence and is 
therefore not probative.  See Espiritu, 2 Vet. App. at 494-5.

Accordingly, as there is no current disability, and no 
competent nexus evidence in the veteran's favor, the first 
and third Wallin elements are not met, and a preponderance of 
the evidence is against the claim.  The appeal is therefore 
denied.  

8.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right elbow disorder.

The veteran seeks to reopen a previously denied and final 
claim of entitlement to service connection for a right elbow 
disorder.  That claim was denied in a November 1989 Board 
decision. 

Pertinent Law and Regulations

The general law and regulations pertinent to service 
connection have been set out above and will not be repeated 
here.

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
April 2003, after this date.  Therefore, the current version 
of the law, which is set forth in the paragraph immediately 
following, is applicable in this case.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Similarly, the 
standard of review as set out above does not apply in the 
absence of a reopened claim.  Once a claim is reopened, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  See Elkins, 12 Vet. App. at 218-19.  After reviewing 
the record, and for reasons expressed immediately below, the 
Board is of the opinion that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a right elbow disorder has not been received.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the November 1989 Board decision, the evidence 
then of record established only that the veteran had a 
diagnosed disability of elbow strain with a bone spur noted 
on x-ray, satisfying element (1).  Although the veteran 
claimed that his right elbow was injured in service playing 
basketball the service medical records were silent as to such 
an injury, and the service separation examination was normal 
with respect to the upper extremities, with full range of 
motion.  The second element was not satisfied.  In addition, 
competent medical evidence failed to show a relationship 
between any in-service injury or disease and the right elbow 
disability, thus not satisfying element (3).  

The evidence submitted after the November 1989 denial 
similarly does not tend to show the existence of an in-
service elbow injury, and does not tend to establish a nexus 
between such an injury and the veteran's current disability, 
and the veteran's claim to reopen fails on that basis.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  

In essence, the only additional evidence received since the 
November 1989 Board decision that pertains to the veteran's 
right elbow claim consists of various statements from the 
veteran.  Although he continues to report an in-service 
injury to his right elbow, such evidence is cumulative and 
redundant of statements made prior to the November 1989 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  There is thus no new evidence 
with respect to the matter of in-service incurrence of 
disease or injury. 

In addition, there has been added to the record no competent 
medical evidence which would tend to establish a nexus 
between the veteran's claimed elbow disability and his 
military service.  The veteran's recent statements on this 
subject are reiterative of similar statements he made in the 
past.  See Reid, supra.  Moreover, as discussed above, he is 
not competent to opine on medical matters such as etiology.  
See Espiritu v. Derwinski, supra.  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that laypersons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 1989 
denial of the veteran's claim is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened; and, it does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2004).  Accordingly, new and 
material evidence has not been submitted, the claim for 
entitlement to service connection for a right elbow disorder 
is not reopened, and the benefit sought on appeal remains 
denied. 

Additional comments

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

The Board notes that during the December 2004 hearing, the 
veteran's representative appeared to be unsure whether the 
veteran was claiming service connection for a right elbow 
disorder on a secondary basis, as due to his ankylosing 
spondylitis.  However, the veteran's testimony and his 
written argument clearly point to his contention that his 
current disability resulted from a basketball injury in 
service.  The RO has not adjudicated the claim on a secondary 
basis.  If the veteran believes that he has a right elbow 
disorder that resulted from his ankylosing spondylitis, the 
proper course of action would be to file a claim with the RO.


ORDER

An effective date of April 29, 1987 is warranted for the 
grant of service connection for a right hip disorder and for 
a left hip disorder.

Entitlement to an increased evaluation of 20 percent for an 
erectile dysfunction is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Special monthly compensation for aid and attendance and at 
the housebound rate is denied.  Special monthly compensation 
for loss of use of a creative organ is denied.

Service connection for an eye disorder and for a bowel 
disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right elbow 
disorder is not reopened.  The benefit sought on appeal 
remains denied.

REMAND

9.  Entitlement to service connection for a bladder disorder.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 40 percent disabling.

12.  Entitlement to service connection for spina bifida.

13.  Entitlement to an increased disability rating for a 
right hip disorder, currently evaluated as 10 percent 
disabling.

14.  Entitlement to an increased disability rating for a left 
hip disorder, currently evaluated as 10 percent disabling.

The Board believes that the remaining issues on appeal, 
listed above, must be remanded for additional development as 
described immediately below. 

Bladder disorder

With respect to the veteran's claim of entitlement to service 
connection for a bladder disorder, the record reflects that 
the RO has not notified the veteran of the evidence necessary 
to substantiate the claim, of which portion of the evidence 
is to be provided by him, and of which part VA will attempt 
to obtain on his behalf.  See Quartuccio, supra.  While a 
letter was sent to the veteran in May 2003 that addressed 
other claims adjudicated in the August 2003 rating decision, 
that letter did not address the bladder disorder claim.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Hemorrhoids

Service medical records show that in October 1982 the veteran 
was diagnosed with a thrombosed hemorrhoid, resolving.  
Treatment records in December 1999 and November 2002 show 
diagnoses of internal hemorrhoids.  An August 2004 VA 
outpatient treatment report contains a finding positive for 
internal hemorrhoids.  The record contains no nexus opinion 
on this issue.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

In July 2003, the veteran initially refused a rectal 
examination to evaluate his hemorrhoids, pulling from his case 
instead two photographs which he said were taken of his anus 
that morning and which indicated the presence of external 
hemorrhoids.  The veteran ultimately allowed the examiner to 
inspect his rectum visually, and the examiner could identify no 
evidence of external hemorrhoids.

Because the record contains evidence of hemorrhoids in 
service and, arguably, current internal hemorrhoids, a nexus 
opinion is necessary to determine whether hemorrhoids 
currently exist and whether there is a relationship between 
any current hemorrhoids and the veteran's military service.  

Spina bifida/low back disorders

The veteran, in an April 2003 VA Form 9, in a December 2002 
notice of disagreement, and in a May 1988 VA Form 9, stated 
that there were records from the VA Medical Center in 
Philadelphia, Pennsylvania that pertain to his low back 
claim, and that are not currently of record.  It is unclear 
from a review of the record whether the RO made adequate 
attempts to obtain those records.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran's claim of entitlement to service connection for 
spina bifida has been denied on the basis that such is a 
congenital or developmental abnormality.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  
However, there appears to be no competent medical evidence to 
that effect, and there is also no competent medical evidence 
as to whether spina bifida, if it pre-existed the veteran's 
military service, was aggravated thereby.  See VAOPGCPREC 82-
90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].  The Board 
believes that this matter must be developed.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [ the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

In addition, because the veteran has a service-connected low 
back disorder as well as a disorder which is not currently 
service-connected, medical evidence must be obtained 
concerning the symptomatology attributable to each.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  

Hips

At the December 2004 hearing, the veteran indicated that his 
service-connected right and left hip disorders had worsened 
since the last examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  

Accordingly, for the reasons stated above, these issues are 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should notify the veteran of the 
evidence necessary to substantiate his 
claim of entitlement to service 
connection for a bladder disorder, and of 
the relative duties of VA and him to 
obtain such evidence, as required under 
the VCAA.  

2.  VBA should make an attempt to obtain 
treatment records for the veteran's low 
back disorder from the VA Medical Center 
in Philadelphia, Pennsylvania and 
associate those records with the claim 
file.  

3.  VBA should then schedule the veteran 
for a physical examination.  The 
veteran's VA claims folder should be 
provided to the examiner.
The examiner should determine whether the 
veteran currently has hemorrhoids; and, 
if so, whether such hemorrhoids are at 
least as likely as not (at least 50 
percent likelihood) related to 
hemorrhoids noted in service.  The 
examiner is further asked to determine 
the following:
?	Is the veteran's spina bifida (also 
diagnosed as spina bifida occulta) 
considered a congenital condition 
that by its nature predated service?  
?	If the spina bifida is considered a 
congenital condition, does the 
medical evidence pertinent to 
service and after service show that 
the veteran's spina bifida worsened 
during service or as a result of 
service?  
?	Does the medical evidence indicate 
that the veteran's spina bifida has 
worsened as a result of any service-
connected disabilities?
The examiner is also asked to evaluate 
the other low back disorders and 
determine the following:
?	What symptoms are attributable to 
the veteran's service-connected low 
back disorders, to include 
sacroiliitis, ankylosing spondylosis 
of the sacroiliac joints, Reiter's 
Syndrome, lumbar strain, and 
herniated or bulging discs?  Please 
specifically state whether the 
service-connected low back 
conditions include a neurologic or 
radicular component or whether they 
cause bladder/urinary symptoms; and 
if so, the extent and severity of 
those components/symptoms.  
?	Please distinguish to the extent 
possible, those symptoms that are 
attributable to spina bifida or 
other nonservice-connected 
conditions from those attributable 
to service connected conditions.  If 
such distinction is not possible, 
please so state.
With respect to the bilateral hip 
disability, in a December 2002 letter, 
the veteran stated that his hip joints 
were fused.  The veteran's representative 
also asserted this at the December 2004 
hearing.  The examiner is asked to 
specifically state whether there is 
ankylosis affecting either hip joint.  
Please include complete range of motion 
measurements for the hips and a 
discussion of whether and to what degree 
hip range of motion is additionally 
limited by pain, weakness, fatigue and/or 
incoordination associated with motion.  
Any diagnostic testing and/or specialist 
consultations which are deemed to be 
necessary by the examiner should be 
scheduled.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder. 

4.  VBA should then accomplish any 
additional development it deems to be 
necessary based on the state of the 
record at that time and readjudicate the 
claims.  If any of the claims remains 
denied, VBA should provide the veteran 
with a supplemental statement.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


